Title: From George Washington to John Parke Custis, 31 May 1781
From: Washington, George
To: Custis, John Parke


                        
                            Dear Custis,
                            New Windsor May 31st 1781
                        
                        (On Saturday last I returned from a Conference held with the Count de Rochambeau at Weathersfield, and found
                            Mrs Washington very unwell, as she had been for five or six days preceeding, & still continues)— Her complaint was
                            in the stomach, billious, and now turned to a kind of jaundice, but she is better than she has been, though still weak
                            & low. As she is very desirous of seeing you— and as it is abt the period for her returning to Virginia, I should
                            be glad, if it does not interfere with any important engagements, if you could make her a visit. That you may not be
                            alarmed, & on that acct use unnecessary speed, I think it incumbent on me to add, that I do not conceive that she
                            is in any kind of danger.
                        (We have not yet heard what is become the detachment that left New York the 13th Inst. and do not know whether
                            it was destined for Virginia— Cape Fear— or else where. It is now strongly reported, & believed by numbers, that
                            the enemy are about a total evacuation of New York but I shall suspend my opinion of the matter till there is clearer
                            evidence of it.
                        The States this way are miserably slow in sending in their Recruits for the Army, and our supplies come in
                            equally tardily whether the season, & the prospects before them, will produce any change I am unable to say)— I
                            join Mrs Washington very sincerely in affectionate regards for yourself, Nelly, & the Children (and am with much
                            truth Yrs
                        
                            Go: Washington
                        
                    